 

AMENDMENT NO. 1 TO THE

INDEPENDENT CONTRACTOR AGREEMENT

 

THIS AMENDMENT NO. 1 to the Independent Contractor Agreement (the “Agreement”)
is effective as of May 9, 2017 and is by and between PROVECTUS
BIOPHARMACEUTICALS, INC., a Delaware corporation (the “Company”) and BRUCE
HOROWITZ, a California citizen (the “Contractor”). Collectively the Company and
the Contractor shall be referred to herein as “the Parties.”

 

WHEREAS, the Company previously entered into the Agreement effective April 19,
2017; and

 

WHEREAS, the Company and the Contractor wish to amend certain terms of the
Agreement.

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, it is agreed:

 

1.       Amendments.

 





(d)Payment for Services is hereby deleted in its entirety and insert in lieu
thereof the following:

 

For services rendered under this Agreement, Contractor shall receive $125 per
hour, up to a maximum of $20,000 per calendar month. Invoices indicating payment
and expenses owed shall be submitted to the Company bi-weekly. Payment shall be
made to Capital Strategists, LLC within 7 days following the Company’s receipt
of each such invoice, unless there is a bona fide dispute over the amount or
other terms of an invoice, in which case the Company shall pay the undisputed
amount only.

 

2.       Reaffirmation. Other than as set forth in this Amendment, the Agreement
remains in full force and effect. This Amendment contains the entire agreement
of the Parties with respect to the subject matter hereof and supersedes any and
all prior agreements or understandings between the Parties, written or oral,
respective the subject matter hereof. If there is any conflict between the terms
and provision so this Amendment and the terms and provisions of the Agreement,
the terms and provisions of this Amendment shall govern.

 

3.       Governing Law. This Amendment will be governed by and construed under
the laws of the State of Tennessee without regard to any conflicts of law
principles that would require the application of any other law.

 

[Signatures contained on the following page.]

 

 

  

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement or caused this
Agreement to be executed on this 9th day of May, 2017.

 

  Bruce Horowitz       /s/ Bruce Horowitz   Contractor         PROVECTUS
BIOPHARMACEUTICALS, INC.     By: /s/ Timothy C. Scott, Ph.D.    
                                             Title: President

 

2

 

 

 

